Earl Warren: Number 439, United Sates, Appellant, versus The Borden Company, et al. Mr. Solomon.
Richard O. Solomon: I'm afraid Your Honors that this is the day for cost accounting matters because we have another one here, all be at a relatively modern case since this only started in 1951. This is an appeal from a decision by the Northern District -- District Court of the Northern District of Illinois which dismissed the Government complaint charging the Borden Company and the Bowman Dairy Company with violation of Section 2 of the Clayton Act as amended by the Robinson-Patman Act. Section 2 of the Clayton Act is set forth on page 2 of our brief and as I'm sure, I don't have to inform this Court, it general -- it proscribes price discrimination by a seller between different purchasers of light commodities where the effect will be to injure competition substantially or to tend to create a monopoly in any line or to injure or destroy, prevent competition between a person receiving the benefit and somebody who's competing. In this case, the Court found that the price systems of both Borden and Bowman did prima facie violate this prohibition, did involve price discriminations injurious to competition. But the Court found that in both cases, discriminations had been cost justified under the proviso which is at the bottom of page 2 here, which reads that nothing herein contained shall prevent differentials which make only due allowance for differences in the cost of manufacture, sale or delivery resulting from the differing methods or sales or quantities in which such commodities are to such purchases sold or delivered. Now, we have brought this appeal to this Court because we believe that in so finding, the Court has seriously misunderstood the nature of a proper course justification and specifically because we believe the Court has incorrectly allowed types of classification of customers which if permitted will allow this cost defense to be broadened out again into the broad defense it was prior to the passage of the Robinson-Patman Act. Let me state at the outset that although there are two defendants here and although the Government thinks that the difficulties with their cost differences are the same, this Court has ordered that there will be separate briefs and separate arguments with respect to the two cases, and therefore today, I will be focusing my attention on this problem as it relates to the price policies and the cost justification of the Borden Company, and tomorrow, we will get into the difficulties as we see it with the Bowman Company. But of course there's some background which are common to both of these cases. As the Court will --
Earl Warren: For the benefit of the Court, would you mind stating the order of your arguments, so we can separate these two cases Mr. Solomon.
Richard O. Solomon: I am arguing today the case as relates to the Borden Company.
Earl Warren: Yes.
Richard O. Solomon: And we have a separate brief with respect to Borden.
Earl Warren: Yes. And then Mr. Hall is to follow --
Richard O. Solomon: Mr. Ball.
Earl Warren: Ball, rather.
Richard O. Solomon: Mr. Ball will follow me. If I have any time, I will rebut and then I will start over again with the Bowman Company.
Earl Warren: Yes.
Richard O. Solomon: That's correct.
Potter Stewart: So you're on the Borden case now?
Richard O. Solomon: I'm on the Borden case now; yes sir. But there's a common background to the two cases let me stretch that in very briefly. In United States v. Borden, 347 U.S., this Court had before the previous decision of the same court which had dismissed the complaint. At that time the complaint involved Sherman Act counts as well as Clayton Act counts and the dismissals for the Sherman Act counts was affirmed; so that's out of this case. The District Court had dismissed the Clayton Act counts not because he thought there was no prima facie case but because he thought that there was no need for an injunction since there was a private antitrust case which had resulted in an injunction against these two parties. And the Court thought that was sufficient. This Court in its decision in United States v. Borden disagreed and said, that was not good grounds for denying injunctive relief and the case was sent back. When the case got back to the District Court --
John M. Harlan II: What year was that?
Richard O. Solomon: I think 1953 or 1954
John M. Harlan II: I don't know where it was taking too long in this case.
Richard O. Solomon: Your Honor, part of the explanation is because of the nature of the course justification but part of it frankly is at my understanding, the matter was subjugated before Judge Campbell for I think, over a year.
William J. Brennan, Jr.: Am I correct --
Richard O. Solomon: Quite a long time. It was just before Judge Campbell just without action by the District Court.
William J. Brennan, Jr.: But it's all on facts back in what, 1953 or 1954?
Richard O. Solomon: The facts in this case relate to 1954 and some of 1955 where --
William J. Brennan, Jr.: Had Borden make it a dead horse or so?
Richard O. Solomon: Well, I presume that the cost -- certainly the cost justification would be different today and I presume that their pricing system may be different today. But it's not a dead horse at all in the sense that this case as it now stands, stands for a proposition that this type of priced discrimination can be justified by this type of study and for the standpoint of the effect of this decision on the Clayton Act is very much of a live horse. But we are dealing, like the last case, with dead facts in that sense of the word. When the case got back, the Judge said, I still don't know why there is any reason for an injunction in view of the Grant case. And the Government said, well we will be able to prove if we're allowed to. That these people, despite this private injunction, have been discriminating in price between their wholesale customers and this is what we are allowed to try and prove in the second case. This proves to perform, there was no oral testimony, there was no oral argument either. This case took the form of agreed stipulations of facts which were put into pretrial orders. Plus depositions of expert witnesses and plus trial briefs and on the basis of that, Judge Campbell reached this decision. Now, I like to briefly discuss that decision because I think it sets up pretty well what our problem is. The decision appears in page -- in page 557 of the First Volume of the record and it's not a very long opinion for reason which I will go into very shortly. First thing that Judge Campbell does is to point out --
Hugo L. Black: Is that the one that's printed in your jurisdictional statement also?
Richard O. Solomon: Yes sir it is, but I'm afraid I won't know the pagination on that but yes. It is that in there too. The judge first points out that the pricing system that he was dealing was one, which for both Bowman and Borden, involved a fixed percentage discount irrespective of volume taken to the two chain customers that both of them had. And at the same time, in so far as the independent store customers are concerned. In both cases, graduated discounts based upon the volume of products that they took which in no case, in no case could approach or equal the discounts given the two chain customers. In the case of Borden, the one we're dealing with today, there was more than twice as large. The two chains automatically got 8 1/2% discounts off list price. The independents in the highest category which involved everybody over 150 points a day, could only get 4%. Now, first thing the judge did was to face up to the question of whether this was -- whether there was a prima facie case because that's the Government's burden, and on page 563 of the record, considering the objections to our prima facie case made by both Bowman and Borden and I must apologize but this decision does not segregate Bowman and Borden and therefore in discussing the decision, I have to discuss both. Having described on 562 the objections to the prima facie case, the judge finds that in fact, the sales made by the defendants were in commerce, the defendants discriminated the price, the customers and defendants were in competition with each other and there may be injury to competition. I find that the published discount quotations of the defendants which on their face show discrimination so constitute prima facie violations of Section 2 of the Clayton Act and you will note both the purposes of this case and for the case tomorrow that he doesn't say that there was a prima facie case with respect to any few stores. He's talking here of the Government having met its burden of proof of showing that this system was prima facie in violation of the Act. Then he turned to the cost studies which have been submitted by both Bowman and Borden to justify their discrimination. But he felt that in view of what he thought was a mandate that this cost study should be liberally construed that it was necessary in his opinion to go into detail and now I'm reading over on page 569 of the record. The reason, he said, that it wasn't necessary to go into detail, this is the top full paragraph here, is because for purposes of this memorandum, it is sufficient to find as I do, that the studies of both Bowman and Borden are the products of extensive investigations of many customers within given areas and reflect the bona fide efforts of these defendants what? To determine differences in cost between various classes of their customers. Now, he recognized at the bottom of this page, first full paragraph there, last full paragraph there, that one of the major Government objections made to this study, was that this classification was a seemingly arbitrary inclined because of the fact that customers who are classified in chains got a fixed percentage discount; whereas the customers who are independents could only get it depending on the volumes they took and he goes on to recognize in the sentence beginning at the bottom of the page, that the Government had in fact demonstrated that at least some cases, these are pre seemingly arbitrary classification results in percentage discounts which do not bare a direct ratio to differences in volume of sales. But, the judge answered, this mode of classification, I'm reading from the top of page 570. This mode of classification is not wholly arbitrary. After all, most chain stores do purchase larger volumes of milk than do most independent stores. And on the basis of that analysis, he was able to conclude the paragraph later that the defendants have made a bona fide effort to allocate their cost between different types of wholesale customers and therefore the cost studies provided an adequate justification of their discriminations.
John M. Harlan II: Were there figures in the record to show the volume of sales that chains as against sales of the non-chain customers?
Richard O. Solomon: There were figures in the record to show the aggregate sales to the chains and the aggregate sales to each, I'm talking about Borden now, each of the four categories of independents.
John M. Harlan II: What was the relative order of magnitude?
Richard O. Solomon: The relative order of magnitude is set out on page 217 of the record and is that you would imagine quite significant. You'll note at this very bottom, that page, there's a schedule there, the chain stores during this particular week, had dollar sales of $195,000; that was for 254 chain stores. The independent stores had total sales of about half as much $98,672; which was for a total number of 1322 independent stores and you'll see that they also have the breakdown for the various stores in these various branches.
Potter Stewart: What are the points?
Richard O. Solomon: What?
Potter Stewart: What are the points?
Richard O. Solomon: Points are merely a device in which in this business, you can translate the difference between cream and milk into one convenient unit. It's just another way of saying the same thing. In other words, Mr. Justice Harlan as we will get into it a few minutes, there's no question that there are major volume differences between various of their customers here. And there's no question that there are cost savings involved with that but that is not problem that I intend to raise. The problem that we have with this is we think first of all let me say that we think that the Court's opinion is a fair reflection of what Borden did. We've set out in our brief at pages 11 to 19, a detailed analysis of Borden's cost study here. It would not profit either me or I think, Your Honors for me to attempt to go through at least at this time. Basically, what Borden did was to take its two chain customers and put them on one side and take its four categories of independent store customers and place them on another side and then allocate by various methods, what they believe were the proper cause to these various categories. And on the basis of this comparison, it said, comparing the cause we have allocated to these two chain customers and their 254 stores, as against their dollar volume; comparing that cost for a $100. With the cost for $100 of serving the four categories of chain stores, we find and we attempt to show, that the price differential, the discount differential is more than justified. Now, it's at this threshold point, this classification problem that we disagree both with Borden and the lower court. Let me state my point as clearly as I can, we do not believe it's sufficient for Borden to show that the cause of dealing with its chains, chain store customers as a group, its average cost per hundred are sufficiently less than its cost of dealing with the various categories of independents as a group, to justify the differential between them. We don't think so because unless Borden can also show that the cost saving factors which account for these differences are inherent in the fact that one group are chains and the other group are independents. Unless, the classification reflects the cost saving, the result is that some independent stores maybe discriminated against, irrespective of the volumes that those stores may purchase in; and irrespective of the methods in which they may deal with the chains. Section 2 of the Clayton Act, we believe, is not a class statute; it's a personal statute. If you look at it you'll see that what it precludes is discrimination in price between different purchasers of commodities and specifically, more specifically the cost justification proviso says, nothing herein shall prevent differences resulting from differing methods or quantity in which such commodities are two such purchasers sold or delivered. We set out at page 27 of our brief what we think is the obvious explanation of this language taken from the Senate Report on the Robinson-Patman Act, which makes perfectly clear, the individual rights of customers to fair treatment and it said that the bill limits the differences in cost which may be honored in support of price differentials to those marginal differences demonstrable as the between the particular customers concerned in the discrimination; then it goes on to say, that the test of a permissible differential depends upon the question if the more favored customer were sold in the same quantities and by the same method of sale and delivery as the customer not so favored, how much more per unit would it actually cost the seller to do so is other business remaining the same. And on the basis of this individual right, an individual customer who feels he's discriminated against by a seller can and often does bring trouble damage actions. Certainly, it would not be a defense in such a trouble damage action for the seller to say, yes, it is true that I cannot cost justify the differential between you and your competitor but I can cost justify the discrimination between you and a group I placed you and your competitor and a group I placed him. Obviously, that would not be a good defense and yet as I will attempt to show that's what Borden has done. Let me make myself clear, we're not arguing here that cost justification under the Robinson-Patman Act in every case requires exhaustive analysis of each customer of the seller. The practical matter that would just mean that cost analysis was out and in will be half fact of the impossibility situation of the last case. Cost justification based upon reasonable classifications is an accepted practice and is used all the time. But unless the classification, I know I'm repeating myself but I think it's important. Unless the classification which is utilized for cost justification purposes reflects a cost saving applicable to all members of one group and none on the other and unless this cost saving is sufficiently substantial to account for the price differential itself, the result will be that the classification instead of clarifying will obscure. This isn't a new idea of ours. We cited on page 30, I think, of our brief, some five or six FTC cases which well, we're not discussing this particular problem, all stressed the fact that classification -- has to be a proper classification or the whole of that as well. Not only that, but at the request of the Borden Company that was included in this record, a report prepared by a number of accounting experts for the Federal Trade Commission, the so-called Target Report, Cost Justification Report which appears in the second volume of the record. If you would look at what this report of these experts says about classification, it appears on page 776 and 777, you'll see in the paragraph at the bottom of page 776, they start out and this is the paragraph which our friends on the other side cite. They start out by recognizing that reasonable classification is absolutely necessary as a practical matter in Robinson-Patman cases. But, in the paragraph of the top page 777, look what they say, at the same time the privilege of classification is not a license to disregard sound business and accounting concepts. In order to become the basis for cost justification of price differentials, the classification should be logical and should reflect actual differences in the manner and cost of dealing. Great care should be taken in establishing price classes to make sure that all members of the class are enough alike to make the averaging of their cost a sound procedure. And we've attempted on pages 31 through 34 of our brief and I won't attempt here to take time to go over it; by various examples to explain what happens when you operate under improper classification. Let me be specific about this case. Justice Harlan properly raised the fact that there are wide differences in the volumes of different purchases here. The average chain store purchaser takes a very small volume of purchases and this averaging, of course, Borden hasn't quite done that, they have included all of the independents in one group, they have four categories of independents. But look at the biggest category, what Borden did, it started out with a category of 0 to 25 points and 25 to 75 and 75 to 150; going up by fairly reasonable incomes, when it got to 150 points, period, as far as the independents are concerned. Independents who took more than 150 points, still only got the 4% maximum. Now -- if no independents got very more than 150 points, maybe this wouldn't be very serious. But we know, we know that at least one independent got 750 points; six times as much so --
Hugo L. Black: But where is that in the --
Richard O. Solomon: What?
Hugo L. Black: Where is that in the record?
Richard O. Solomon: The fact that they got 750 points is not in the record. The fact this one independent got a great deal is conceded in his brief. He doesn't do it in 750 points a day, but on page 38 of his brief, he admits that the Schubert store got 4801 points a week and we just divided it by six, with six day week; and he conceded that there were at least five other big stores which got very much more than the average number of points of even this biggest of the independent group. Because what Borden have in this largest group, the people who would be most affected by any discrimination, the people who were building up their independent stores into independent supermarkets to compete with pricewise with the chain; where 80 stores, some of which I presume quite a few which were very close to the 150 breaking point. But some of which got substantially larger and they were all thrown into the pot and averaged in. Quantity, I suggest is very important here and probably the most important fact here. I think that's conceded by Borden. In fact, most of these other problems probably would have been obviated if Borden had extended its discount up higher that arbitrary 4%. But this discrimination by classification is not limited to quantity. For example, Borden has lumped this group of 80 independents all those who took or needed to take services beyond the outside rear platform inside the store with those who either didn't take it or wouldn't have taken it if they had known as they didn't know that they could have gotten a cheaper discount if they did. Similarly, although Borden claims it costs more to do business on a cash basis than on a credit basis, it's lumped together in the same category of 80 independent stores, those that paid on the cash basis and those that paid on the credit basis. And I could continue this but this is the problem we have. Now, it suggest -- it suggested that it's all very well for us to talk about proper classification but when you get right now down to it, what we're insisting upon is such a complicated myriad of subclasses and part classes in what have you that we're really asking Borden to cost justify individually again. In our opinion, that's nonsense. Most --
John M. Harlan II: You don't -- you don't claim that -- you don't claim that that is the limit to proper cost justification if you happen to do it customer by customer?
Richard O. Solomon: No sir. We certainly do not. We do claim this. Most of the price differentials in this type of business of selling milk to the wholesale groceries flows from quantity either directly or indirectly because of methods which in turn reflecting one. Now, most of these problems we think would be obviated by the discount system which didn't cut-off the independents at 4%, which allowed the independents to get what quantity discounts they could qualify for. There may be some other cost savings which are applicable to chains as such and not to independents as such which don't really reflect quantity and to the extent that there are such of course, Borden would be entitled to give a differential for that and to cost justify for. But to suggest that would have to be 40 or 50 categories is really very unrealistic because most of these distinctions -- most of the distinctions that may exist are so infinite decimal in price. In the actual saving, one classes against the other that nobody certainly not Borden which is in business to make money and not to put out cost studies, nobody is going to have differentials that they have to even justify with respect to that. Of course, if they want to, if they want to get credit for every conceivable possible differential, then they're going to have a complicated cost study, but that's their choice not ours. And as far as we can see, by a simple pricing system which attempts to allow everybody to get the benefits of the volumes they're entitled to and which make such differentials as might be appropriate for any other major item. Both the pricing system and the cost justification which will follow will become relatively easy.
John M. Harlan II: Is there any attack on the -- any attack on the on the bona fide on these cost studies?
Richard O. Solomon: It depends, what you mean by bona fides. We have no attack on the cost studies as doing what they say they're doing. We certainly don't -- well they say the figures are such and such, we don't say they're not such and such; of course not. They're bona fide in the sense that if this is a valid theory, if what Borden has done -- if Borden's theory of classification and allocation is a valid theory, we don't dispute that the facts. No, the facts are stipulated.
John M. Harlan II: Do you say that these were just a front or you don't say that, do you? This is just a front to --
Richard O. Solomon: I wouldn't think of using such terms. I think Borden had established a price system which in fact was discriminatory. They did not attempt, unlike Bowman and I'm not saying they're wrong about this but Borden's cost study happens to be a post facto, after the event analysis of what have happened. I'm sure that they were obviously attempting to apply what they thought were valid accounting techniques to see whether they could justify this differential. I certainly do not say they were not operating in good faith but I think that what they in fact did would necessarily lead to breaking down the limitations on this cost justification and having it right back to where it was under the 1914 Act. Now, in the brief time I have because I would like to reserve a little for rebuttal, let me make two other points. Their suggestion in Borden's brief -- suggestion in Borden's brief that as a practical matter, they don't cut-off the independents of 4%; that independents who have substantially higher volumes of purchases can and as a normal case do get more than 4%. This just has no support in the record whatsoever. Not only that it had no support from the record, it's contrary to the stipulation of facts upon which the record is based because Borden stipulated and this is why the Court so held, Borden stipulated and I'm reading from page 76 of the record, that Exhibit A and that is the price schedule. That's the public price schedule which is the only the thing that anybody saw. Exhibit A was used as the basis for computing discounts upon all sales of all fresh milk products including fluid milk made by Borden to independently-owned customers in the Chicago area during the period June 1, 1954 to August 28, 1955. There's an exception if you read on there; the exception is for three stores. With the exception of three stores, Borden stipulated that this was the price system which was used for all stores. And accordingly, that's the way the decision is written and if you will read Borden's over 100 page brief -- trial brief from the court below, there is no suggestion that as a general policy, they allow independent stores more than 4%. And if you read their cost study, there isn't a suggestion about this --
Hugo L. Black: It says more than what?
Richard O. Solomon: 4%. This whole argument which is a bladed afterthought in which I consider as a compliment to us because it indicates that they recognized the difficulties in having cut off the 4%, this whole argument is based upon the fact which appears on page 80 of the record that three stores which the Government happen to use in illustrating its prima facie case. The public store, the Schubert store and the Cartman store did in fact receive an additional one and a half percent discount. It's suggested that that shows that the large stores usually or always got extra discounts particularly since Schubert happens to be the biggest store. But if you just look at these charts, you'll see that can't be true. If you'll work it out, you'll find out that the public store far from being a large independent store actually has less average, less volume of milk than the average independent in the 4% bracket. And if you'll look just ahead of the public store, you'll find that a store which apparently is two or three blocks away and which had a volume within $20 of the public store's volume of milk during that week, got 4% discount. The fact is that this just doesn't prove anything and this case was tried on a completely different basis, the basis which they are stipulated to. Now the other thing I want to say, because I do want to reserve a little time is about the argument they've made in their brief that they have cost-justified with respect to the Schubert chain, the Schubert store. We will use that as an illustration and they attempted to come back and say, in Point 4 of their brief, Look, we've taken your biggest store and we've proven that an individual basis that it's cost justified. Well, there are two things wrong with this. In the first place, they have cost justified this Schubert store at five and a half percent that it actually got, rather than the 4% which this case is about. So, if they were correct and had proven that the Schubert store is cost justified at five and a half percent, all they would show I submit is that, if they had not cut-off at 4% and allowed people to go on up, they wouldn't have had these problems. But more important than that, let me refer you to page 57 of their brief and the chart there which purports to show how Schubert was cost justified. When you read their brief, you'd think maybe that these figures from Mr. Henry Schubert on the right-hand column there were figures from this underlying material they had. But that isn't --
John M. Harlan II: I didn't get the page, sorry.
Richard O. Solomon: 57 of their white brief.
John M. Harlan II: Thank you.
Richard O. Solomon: The text implies that these figures come from the Rootman's chart, et cetera. But this isn't so except for the first two figures there. All the rest of those figures on this page are calculated figures. Now the importance is, all of the minor calculations, the $1.34 for branch office clerical salaries, the 1cent for the accounting department, the 11 cents for Robert White, the tabulating department 5 cents, the $2.32 on lost and returned products. All those figures used a calculation which is a perfectly reasonable one that Schubert was one-eightieth of the number of stores in this category and therefore its cost for this factor should be one-eightieth. But when you get to the salesman and the solicitor's salary figures, this is very, very far from the truth. Suddenly, instead of $6, which would be one-eightieth of 287, you get $21 more than three times as much. If in fact, they calculated salesman's salaries on the same basis as they had calculated all the other costs which weren't actual costs, the cost per hundred of sales to Schubert would've been $5.84 or $5.89. And instead of Schubert being almost, not quite, cost justified at this five and a half percent figure, it would be $1.5 not cost-justified. There are other difficulties that I could point out but I really think --
Potter Stewart: I don't -- I didn't quite follow this last annotation on page 57.
Richard O. Solomon: Yes sir.
Potter Stewart: You say that up and until you get the salesman increase their salaries, why that's reasonable; it's one-eightieth of the total, that is for accounting department, tabulating department in lost and returned products. Well, it's an estimate -- it's a reasonable estimate of one-eightieth of the total of that interest --
Richard O. Solomon: That's right. We don't object to that.
Potter Stewart: Now, what is it that you object to about this 21.38?
Richard O. Solomon: When they got to salesman and solicitor's salaries, it was a pretty big figure which is a figure which they claim doesn't relate to volume in the same way that the others do. Instead of doing it at one-eightieth, they said, Schubert's -- the cost of salesman and solicitors and these figures, Your Honor, are figures for -- men to go around selling to these stores, although Schubert's been solo already and servicing in the sense of answering complaints.
Potter Stewart: Schubert's was the biggest of the independents?
Richard O. Solomon: He was the biggest of the independents. But they said here, We will assume that this figure should be based on a volume basis that somehow the amount of time that a salesman spend in going around to these various Independents is proportional to volume and there isn't any support for this in the record or whatsoever and we suggest that it doesn't make sense. What this means is if you calculate it out, that they are arguing is that the Schubert store has 13 times as much money spent on it by salesman and solicitors as the average Independent store. Now, maybe Schubert has a few more complaints because it's bigger than some of the smaller ones, I don't know. Maybe it does. But certainly, to say that this figure is proportional to volume doesn't make any sense. Certainly, in saving a chain, it wouldn't make too much difference. They say the chains are served by executives and therefore we don't have anything for them but in serving a chain, I don't think we'd make much difference whether the average chain store had 500 points a day or 300 points a day. Similarly, we don't think that it really depends as to how much time they spend in the Schubert's store, whether it has 800 points a day, 700 or 600.
Earl Warren: Mr. Ball.
Stuart S. Ball: May it please the Court. Certain resemblances between the facts and the argument but there are a number of conflicts between the statements made in the actual record. For the history of this case, after this was remanded on February 2nd of 1955, the Government moved to reopen. The Government then put in a schedule, listing in the case of the Borden Company in two schedules, something and total of 13 stores and said, "This is our prima facie case, a distinction between these 13 stores." Three of the stores -- four of the stores were A&P stores, one was a Jewel store. The other eight were independents. The prima facie case of the Government related to the price discriminations between those particular stores. The stipulation we agreed with the Government with respect to those eight independents showed that the A&P and the Jewel stores were receiving eight and a half percent discount. Three of the eight independents were receiving five and a half percent discount. One was receiving four and the remainder only 3% discounts. Those were the only discounts that were involved in the Government's prima facie case. Attached to these exhibits, were certain schedules which showed that there had been a general offering to all groceries based upon four classifications of volume. No percentage, 2%, 3% and 4%. That was offered to all. It also showed a separate letter to A&P giving them for all of the stores in the area, eight and a half, a separate letter to Jewel, giving them for all of their stores eight and a half and the face of the record that separate deals had been made with these three out of the eight independents giving them five and a half percent. Now, the implication here is and told you all the way through that we prohibited independents from getting more than 4%. Let me read you the section that counsel read on page 76 of the record which was the stipulated facts. Referring to Exhibit A, which was the general schedule, the March 1955 and December 1954 discounts, paid to the independently-owned store customers listed on schedules one and two attached and that refers to the eight independent customers were computed and paid in accordance with exhibit A, with the exception of the discounts paid to customers (Inaudible) Schubert and Arthur Cartman listed on schedule 2. We never stipulated that these were the only three independents. They got more than the 4%, in fact, there are more, the question never arose in this case. The only question with respect to this -- this -- there is nothing in this record to show that we ever limited independent stores to 4%. This is a gratuitous assumption made for the first time in the briefs in this Court and not presented by the record below or argued in the court below.
Potter Stewart: Your point is?
Stuart S. Ball: The point is that the prima facie case dealt with eight Independent stores and two chain store customers.
Potter Stewart: And of those eight, three of them are getting prima facie --
Stuart S. Ball: And out of those eight.
Potter Stewart: No indication out of the balance of the independent stores how many was getting --
Stuart S. Ball: Nor was it relevant because all we had to justify were the discriminations which were the Government's prima facie case. We never assumed the burden of trying to take care of all of the special discounts that might be given in this community because that was not what the Government deliberately cited for their prima facie case. Now, on the time element, these facts with these schedules were first stipulated at the request of the Government in November of 1955. Before that, these lists had been given with us. We undertook a cost study which I will describe tomorrow and it's an entirely different one than is -- what was discussed in the brief or in argument in detail. Because it is a cost justification customer by customer and cost as much as possible ascertained customer by customer and merely lumped on certain general purposes for the convenience of the Court in respect to some of the classifications which were imposed merely for convenience of competition and do not represent any policy of classification. There's no evidence of any policy of classification of customers nor was there any evidence in this record that the cost study was predicated upon justifying only between classes. The cost study not only justifies customer by customer but provides the facts by which the reasonableness of any classification inherent in the facts as they appear in this record, may be tested, were tested by the District Court and may be seen by this Court for reasons that I will outline tomorrow to have been entirely reasonable. Now, on this cost -- this prima facie case being given, a cost study was presented because we have to cost justify the discount schedule shown in the prima facie case with regard to these four classes of independents which was part of the Government's claim of discrimination, a part of now they do not mention at all. We also had the problem of cost justifying the five and a half to Cartman. If various reasons the Government stipulated that the Cartman did -- (Inaudible) and Schubert discounts of five and a half would not be used as evidence of violations of the Act that was stipulated.
Earl Warren: We'll recess now, Mr. Ball.